FILED
                              NOT FOR PUBLICATION                           DEC 09 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 MOISES ORTEGA-AGUILAR,                           No. 06-74062

               Petitioner,                        Agency No. A075-766-447

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Moises Ortega-Aguilar, a native and citizen of Mexico, petitions for review

of an order of the Board of Immigration Appeals (“BIA”) denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

AR/Research
review for abuse of discretion the denial of a motion to reopen, Ordonez v. INS,

345 F.3d 777, 782 (9th Cir. 2003), and we deny the petition for review.

       The BIA did not abuse its discretion in denying Ortega’s motion to reopen

because it considered the evidence submitted and acted within its broad discretion

in determining that the evidence was insufficient to warrant reopening. See Singh

v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (The BIA’s denial of a motion to

reopen shall be reversed if it is “arbitrary, irrational, or contrary to law”).

       Ortega’s contention that the BIA failed to explain adequately its reasons for

denying the motion to reopen is belied by the record. See Lopez v. Ashcroft, 366
F.3d 799, 807, n.6 (9th Cir. 2004) (BIA is required to “consider the issues raised,

and announce its decision in terms sufficient to enable a reviewing court to

perceive that it has heard and thought and not merely reacted”) (citation omitted).

       PETITION FOR REVIEW DENIED.




AR/Research                                 2                                     06-74062